Exhibit 10.1

EXECUTION VERSION

*********************************************************

INCREMENTAL FACILITY AGREEMENT


INCREASE IN REVOLVING CREDIT COMMITMENTS



dated as of August 12, 2015

between

MEDIACOM ILLINOIS LLC

MEDIACOM INDIANA LLC

MEDIACOM IOWA LLC

MEDIACOM MINNESOTA LLC

MEDIACOM WISCONSIN LLC

ZYLSTRA COMMUNICATIONS CORP.

MEDIACOM ARIZONA LLC

MEDIACOM CALIFORNIA LLC

MEDIACOM DELAWARE LLC

MEDIACOM SOUTHEAST LLC,

as Borrowers


The LENDER Party Hereto
and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

**********************************************************

 

 

 

--------------------------------------------------------------------------------

 

INCREMENTAL FACILITY AGREEMENT

(INCREASE IN REVOLVING CREDIT COMMITMENTS)

INCREMENTAL FACILITY AGREEMENT (this “Incremental Facility Agreement”) dated as
of August 12, 2015, among MEDIACOM ILLINOIS LLC, a limited liability company
duly organized and validly existing under the laws of the State of Delaware
(“Mediacom Illinois”); MEDIACOM INDIANA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Indiana”); MEDIACOM IOWA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Iowa”); MEDIACOM MINNESOTA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Minnesota”); MEDIACOM WISCONSIN LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Wisconsin”); ZYLSTRA COMMUNICATIONS CORP., a corporation duly
organized and validly existing under the laws of the State of Minnesota
(“Zylstra”); MEDIACOM ARIZONA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Arizona”); MEDIACOM CALIFORNIA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
California”); MEDIACOM DELAWARE LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Delaware”); and MEDIACOM SOUTHEAST LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Southeast” and, together with Mediacom Illinois, Mediacom Indiana,
Mediacom Iowa, Mediacom Minnesota,  Mediacom Wisconsin, Mediacom Arizona,
Mediacom California and Mediacom Delaware, the “Borrowers”); the NEW REVOLVING
CREDIT LENDER party hereto and JPMORGAN CHASE BANK, N.A., as Administrative
Agent for the Lenders (together with its successors in such capacity, the
“Administrative Agent”).

The Borrowers, the Lenders party thereto, the Issuing Lender identified therein
and the Administrative Agent are parties to the Amended and Restated Credit
Agreement, dated as of February 5, 2014 as amended and supplemented by the
Incremental Facility Agreement, dated as of August 15, 2014 (as further amended,
modified and supplemented and in effect from time to time, the “Credit
Agreement”).

Section 2.01(e) of the Credit Agreement contemplates that at any time and from
time to time, the Borrowers may request that one or more persons (which may
include the Lenders under and as defined in the Credit Agreement or additional
financial institutions that will become Lenders) offer to enter into commitments
to provide Incremental Facility Revolving Credit Commitments.  The Borrowers
have requested that $25,000,000 aggregate principal amount of additional
Revolving Credit Commitments constituting an increase in the existing Class of
Revolving Credit Commitments be provided on the Increase Effective Date (as
defined below).  The New Revolving Credit Lender (as defined below) willing to
provide the Increased Revolving Credit Commitment (as defined below) on the
terms and conditions set forth below and in accordance with the applicable
provisions of the Credit Agreement, and accordingly, the parties hereto hereby
agree as follows:

ARTICLE I

DEFINED TERMS

Terms defined in the Credit Agreement are used herein as defined therein.

ARTICLE II

REVOLVING CREDIT LOANS

Section 2.01. Commitments.  Barclays Bank PLC (the “New Revolving Credit
Lender”) agrees to provide an additional Revolving Credit Commitment in the
amount set forth opposite its name on Schedule I hereto (the “Increased
Revolving Credit Commitment”).  The Increased Revolving Credit Commitment shall
become effective on the Increase Effective Date.  The Increased Revolving Credit
Commitment shall be a Revolving Credit Commitment under the Credit Agreement and
shall have the terms specified therein and the New Revolving Credit

-1-

 

--------------------------------------------------------------------------------

 

Lender shall be a Revolving Credit Lender under the Credit Agreement.  The
aggregate principal amount of Revolving Credit Commitments immediately after the
Increase Effective Date is $250,000,000.

ARTICLE III

REPRESENTATIONS AND WARRANTIES; NO DEFAULTS

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that (i) each of the representations and warranties made by the Borrowers in
Section 7 of the Credit Agreement, and by each Obligor in the other Loan
Documents to which it is a party, is true and correct on and as of the date
hereof with the same force and effect as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date) and as if each reference
therein to the Credit Agreement or Loan Documents includes a reference to this
Incremental Facility Agreement and (ii) no Default or Event of Default has
occurred and is continuing.

ARTICLE IV

CONDITIONS

Section 4.01. The effectiveness of the Increased Revolving Credit Commitment of
the New Revolving Credit Lender is subject to each of the following conditions
having been satisfied (the date of satisfaction of such conditions, the
“Increase Effective Date”):

(a) Counterparts of Incremental Facility Agreement.  The Administrative Agent
shall have received duly executed and delivered counterparts of this Incremental
Facility Agreement from (i) each Obligor, (ii) the New Revolving Credit Lender
and (iii) the Issuing Lender.

(b) Opinion of Counsel to Obligors.  The Administrative Agent shall have
received an opinion of Vedder Price P.C., counsel to the Obligors, dated such
date or dates and covering such matters as the Administrative Agent or the New
Revolving Credit Lender may reasonably request (and the Borrowers hereby
instruct counsel to deliver such opinion to the New Revolving Credit Lender and
the Administrative Agent).

(c) [Reserved].

(d) Officer’s Certificate.  The Administrative Agent shall have received a
certificate of a Senior Officer, dated such date or dates as the Administrative
Agent or any New Revolving Credit Lender may reasonably request, to the effect
that (i) the representations and warranties made by the Borrowers in Article III
hereof, and by each Obligor in the other Loan Documents to which it is a party,
are true and correct on and as of the date hereof with the same force and effect
as if made on and as of such date (or, if any such representation and warranty
is expressly stated to have been made as of a specific date, as of such specific
date), (ii) there have been no amendments to the organizational documents of any
Obligor since February 5, 2014 and the New Revolving Credit Lender may rely on
the secretary’s certificates delivered to the Administrative Agent on such date
and (iii) no Default or Event of Default shall have occurred and be continuing.

(e) Fees and Expenses.  The Administrative Agent shall have received from the
Borrowers for the account of the New Revolving Credit Lender, as fee
compensation for the Increased Revolving Credit Commitment of the New Revolving
Credit Lender, an upfront fee in an amount equal to 0.375% of the stated
principal amount of the Increased Revolving Credit Commitment of the New
Revolving Credit Lender.  

(f) Repayment of Revolving Credit Loans.  The Administrative Agent shall be
satisfied with the arrangements to ensure that all outstanding Revolving Credit
Loans immediately after the Increase Effective Date are held on a pro rata basis
by the Revolving Credit Lenders after giving effect to the Increased Revolving
Credit Commitment.

-2-

 

--------------------------------------------------------------------------------

 

ARTICLE V

MISCELLANEOUS

Section 5.01. Confirmation of Security Documents.  Each of the Borrowers hereby
confirms and ratifies all of its obligations under the Loan Documents to which
it is a party.  By its execution on the respective signature lines provided
below, each of the Obligors hereby confirms and ratifies all of its obligations
and the Liens granted by it under the Security Documents to which it is a party,
represents and warrants that the representations and warranties set forth in
such Security Documents are true and correct on the date hereof as if made on
and as of such date and confirms that all references in such Security Documents
to the “Credit Agreement” (or words of similar import) refer to the Credit
Agreement as supplemented hereby without impairing any such obligations or Liens
in any respect.

Section 5.02. Expenses.  The Obligors jointly and severally agree to pay, or
reimburse the Administrative Agent for, all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of special New York counsel to the
Administrative Agent, in connection with the preparation of this Incremental
Facility Agreement.

Section 5.03. Counterparts; Integration; Effectiveness.  This Incremental
Facility Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Incremental Facility Agreement shall become effective when it has been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Incremental Facility Agreement by fax or email (with a “pdf” copy thereof
attached) shall be effective as delivery of an original executed counterpart
hereof.

Section 5.04. Governing Law.  This Incremental Facility Agreement is governed
by, and construed to be in accordance with, the law of the State of New York.

Section 5.05. Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Incremental Facility
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Incremental Facility Agreement.

Section 5.06. Notices.  All notices, requests and other communications provided
for herein and under the Security Documents (including, without limitation, any
modifications of, or waivers, requests or consents under this Incremental
Facility Agreement) shall be given or made in writing (including, without
limitation, by telecopy) delivered to the intended recipient in accordance with
the Credit Agreement.


 

 

 

 

[Signature Pages Follow]

 

 

-3-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

MEDIACOM ILLINOIS LLC

MEDIACOM INDIANA LLC

MEDIACOM IOWA LLC

MEDIACOM MINNESOTA LLC

MEDIACOM WISCONSIN LLC

MEDIACOM ARIZONA LLC

MEDIACOM CALIFORNIA LLC

MEDIACOM DELAWARE LLC

MEDIACOM SOUTHEAST LLC

 

By:

Mediacom LLC, Member

 

 

By:

Mediacom Communications Corporation,

 

Member

 

 

By:

/s/ Mark E. Stephan

 

Name:

Mark E. Stephan

 

Title:

Executive Vice President

 

 

Chief Financial Officer

 

 

ZYLSTRA COMMUNICATIONS CORP.

 

 

By:

/s/ Mark E. Stephan

 

Name:

Mark E. Stephan

 

Title:

Executive Vice President

 

 

Chief Financial Officer

 

 




[Incremental Facility Agreement Signature Page]

 

--------------------------------------------------------------------------------

 

By its signature below, the undersigned hereby consents to the foregoing
Incremental Facility Agreement and confirms that any Revolving Credit Loans and
Letter of Credit Liabilities pursuant to the Increased Revolving Credit
Commitment shall constitute “Guaranteed Obligations” under the Guarantee and
Pledge Agreement under and as defined in said Credit Agreement for all purposes
of said Guarantee and Pledge Agreement and shall be entitled to the benefits of
the guarantee and security provided under the Guarantee and Pledge Agreement.

 

MEDIACOM LLC

 

 

By:

Mediacom Communications Corporation,

 

Member

 

 

By:

/s/ Mark E. Stephan

 

Name:

Mark E. Stephan

 

Title:

Executive Vice President

 

 

Chief Financial Officer

 






[Incremental Facility Agreement Signature Page]

 

--------------------------------------------------------------------------------

 

MEDIACOM MANAGEMENT CORPORATION

 

 

By:

/s/ Mark E. Stephan

 

Name:

Mark E. Stephan

 

Title:

Executive Vice President

 

 

Chief Financial Officer

 






[Incremental Facility Agreement Signature Page]

 

--------------------------------------------------------------------------------

 

MEDIACOM INDIANA PARTNERCO LLC

 

 

By:

Mediacom LLC, Member

By:

Mediacom Communications Corporation,

 

Member

 

 

By:

/s/ Mark E. Stephan

 

Name:

Mark E. Stephan

 

Title:

Executive Vice President

 

 

Chief Financial Officer

 






[Incremental Facility Agreement Signature Page]

 

--------------------------------------------------------------------------------

 

MEDIACOM INDIANA HOLDINGS, L.P.

 

 

By:

Mediacom Indiana Partnerco LLC, General

 

Partner

By:

Mediacom LLC, Member

By:

Mediacom Communications Corporation,

 

Member

 

 

By:

/s/ Mark E. Stephan

 

Name:

Mark E. Stephan

 

Title:

Executive Vice President

 

 

Chief Financial Officer

 




[Incremental Facility Agreement Signature Page]

 

--------------------------------------------------------------------------------

 

By its signature below, the undersigned hereby consents to the foregoing
Incremental Facility Agreement and confirms that any Revolving Credit Loans and
Letter of Credit Liabilities pursuant to the Increased Revolving Credit
Commitment shall constitute “Guaranteed Obligations” under the respective
Subsidiary Guarantee Agreements under and as defined in said Credit Agreement
for all purposes of said Subsidiary Guarantee Agreements and shall be entitled
to the benefits of the guarantee and security provided under the Subsidiary
Guarantee Agreements.

ILLINI CABLE HOLDING, INC.

 

 

By:

/s/ Mark E. Stephan

 

Name:

Mark E. Stephan

 

Title:

Executive Vice President

 

 

Chief Financial Officer

 

 

ILLINI CABLEVISION OF ILLINOIS, INC.

 

 

By:

/s/ Mark E. Stephan

 

Name:

Mark E. Stephan

 

Title:

Executive Vice President

 

 

Chief Financial Officer

 




[Incremental Facility Agreement Signature Page]

 

--------------------------------------------------------------------------------

 

By its signature below, the undersigned hereby confirms that all of its
obligations under the Management Fee Subordination Agreement and Section 5.04 of
the Guarantee and Pledge Agreement shall continue unchanged and in full force
and effect for the benefit of the Administrative Agent, the Lenders party to the
Credit Agreement, and the New Revolving Credit Lender.

 

MEDIACOM COMMUNICATIONS

CORPORATION

 

 

By:

/s/ Mark E. Stephan

 

Name:

Mark E. Stephan

 

Title:

Executive Vice President

 

 

Chief Financial Officer

 

 

 



[Incremental Facility Agreement Signature Page]

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and Issuing Lender

 

By:

/s/ Nicolas Gitron-Beer

 

Name:

Nicolas Gitron-Beer

 

Title:

Vice President

 

 



[Incremental Facility Agreement Signature Page]

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, as New Revolving Credit Lender

 

 

By:

/s/ Christopher R. Lee

 

Name:

Christopher R. Lee

 

Title:

Vice President

 

 

 

[Incremental Facility Agreement Signature Page]

--------------------------------------------------------------------------------

 

Schedule I

Increased Revolving Credit Commitment

 

New Revolving Credit Lender

 

Increased Revolving Credit Commitment

Barclays Bank PLC

 

$

25,000,000.00

 

Schedule I to Incremental Facility Agreement